  4:19-cr-03117-JMG-CRZ Doc # 55 Filed: 08/21/20 Page 1 of 1 - Page ID # 108




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                            4:19CR3117

      vs.
                                                               ORDER
JOSE G. AGUILERA NEGRETE, and
ANDREA GALL,

                     Defendants.


      Defendant Gall has filed a motion to suppress (Filing No. 50), and a motion
to continue the trial, (Filing No. 53). A hearing needs to be held on the motion to
suppress, and that motion will therefore not be resolved before the current trial
date, September 14, 2020. The motion to continue is unopposed. Based on the
showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant Gall’s motion to continue, (Filing No. 53), is granted.

      2)       The trial of this case is continued pending further order of the court.


      Dated this 21st day of August, 2020.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
